              Case 1:21-cv-00426-JHR Document 9 Filed 06/17/21 Page 1 of 2




                                   IN‌T
                                      ‌ HE‌U
                                           ‌ NITED‌S
                                                   ‌ TATES‌D
                                                           ‌ ISTRICT‌C
                                                                     ‌ OURT‌

                                     FOR‌T
                                         ‌ HE‌D
                                              ‌ ISTRICT‌O
                                                        ‌ F‌N
                                                            ‌ EW‌M
                                                                 ‌ EXICO‌ ‌

KYLE‌S
     ‌ ANDAU,‌M
              ‌ ARK‌D‌ OTY‌a
                           ‌ nd‌
REBECCA‌K‌ AISER,‌ ‌                                                                                    JG
                                                                                              Received via e-mail 6/17
                   P
                   ‌ laintiffs,‌
*‌
v.‌                                                                               N
                                                                                  ‌ o.‌1
                                                                                       ‌ :21-cv-00426-JHR‌
*‌
ZOE‌F ‌ ENN‌O ‌ LD,‌P‌ ersonal‌R  ‌ epresentative‌o‌ f‌
the‌E
    ‌ state‌o
            ‌ f‌F
                ‌ orrest‌B
                         ‌ urke‌F ‌ enn,‌d
                                         ‌ eceased,‌‌
SAN‌L ‌ AZARO‌H   ‌ OLDING‌C    ‌ OMPANY‌L   ‌ LC,‌‌ ‌
WILLIAM‌B  ‌ RADLEY‌S    ‌ ATHER,‌‌ ‌
COLLECTED‌W      ‌ ORKS‌B   ‌ OOKSTORE‌ ‌
AND‌C ‌ OFFEEHOUSE,‌a        ‌ nd‌‌ ‌
JONATHAN‌K     ‌ ENNETH‌S    ‌ TUEF,‌ ‌

                   D
                   ‌ efendants.‌
*‌
      MOTION‌F
             ‌ OR‌Y
                  ‌ ET‌M
                       ‌ ORE‌A
                             ‌ DDITIONAL‌T
                                         ‌ IME‌T
                                               ‌ O‌F
                                                   ‌ ILE‌A
                                                         ‌ N‌A
                                                             ‌ MENDED‌C
                                                                      ‌ OMPLAINT‌

     C
     ‌ OMES‌N
            ‌ OW‌‌K
                  ‌ yle‌S
                        ‌ andau,‌M
                                 ‌ ark‌D
                                       ‌ oty‌a
                                             ‌ nd‌R
                                                  ‌ ebecca‌K
                                                           ‌ aiser‌h
                                                                   ‌ umbly‌r‌ equesting‌t‌hat‌t‌his‌

Court‌g
      ‌ rant‌P
             ‌ laintiffs‌a
                         ‌ n‌a
                             ‌ dditional‌‌1
                                          ‌ 4‌d
                                              ‌ ays‌t‌o‌f‌ile‌a
                                                              ‌ n‌a
                                                                  ‌ mended‌c‌ omplaint‌d
                                                                                       ‌ ue‌t‌o‌t‌echnical‌‌ ‌

difficulties‌n
             ‌ ot‌a
                  ‌ llowing‌t‌he‌r‌ etrieval‌o
                                             ‌ f‌m
                                                 ‌ ultiple‌i‌mportant‌e
                                                                      ‌ mails,‌d
                                                                               ‌ ocuments‌a
                                                                                          ‌ nd‌o
                                                                                               ‌ ther‌s‌ uch‌‌

primary‌n
        ‌ ecessities‌f‌rom‌a
                           ‌ ‌s‌ econdary‌d
                                          ‌ evice,‌a
                                                   ‌ nd‌t‌hat‌a
                                                              ‌ re‌a
                                                                   ‌ bsolutely‌g
                                                                               ‌ ermane‌t‌o‌P
                                                                                            ‌ laintiffs‌ ‌

overall‌l‌egal‌s‌ tanding‌i‌n‌t‌his‌m
                                    ‌ atter.‌ ‌

     T
     ‌ here‌w
            ‌ as‌a
                 ‌ ‌p
                    ‌ revious‌l‌iquid‌s‌ pill‌o
                                              ‌ n‌t‌he‌d
                                                       ‌ evice‌k‌ eyboard‌t‌hat‌d
                                                                                ‌ id‌n
                                                                                     ‌ ot‌a
                                                                                          ‌ t‌f‌irst‌s‌ eem‌t‌o‌a
                                                                                                                ‌ ffect‌‌

the‌o
    ‌ verall‌p
             ‌ erformance‌o
                          ‌ nce‌c‌ leaned‌a
                                          ‌ nd‌d
                                               ‌ ried‌o
                                                      ‌ ut,‌y‌ et‌t‌he‌d
                                                                       ‌ evice‌i‌s‌n
                                                                                   ‌ ow‌n
                                                                                        ‌ ot‌f‌unctioning‌‌ ‌

properly,‌a
          ‌ nd‌t‌ry‌a
                    ‌ nd‌t‌hey,‌s‌ pecifically‌S
                                               ‌ andau,‌m
                                                        ‌ ay,‌P
                                                              ‌ laintiffs‌h
                                                                          ‌ ave‌n
                                                                                ‌ ot‌b
                                                                                     ‌ een‌a
                                                                                           ‌ ble‌t‌o‌r‌ emedy‌i‌t‌

in‌t‌ime‌t‌o‌m
             ‌ eet‌t‌he‌c‌ urrent‌d
                                  ‌ eadline‌f‌or‌a
                                                 ‌ ‌p
                                                    ‌ roperly‌a
                                                              ‌ mended‌c‌ omplaint‌t‌o‌t‌hen‌b
                                                                                             ‌ e‌f‌iled.‌‌ ‌

     A
     ‌ nyone‌w
             ‌ ho‌i‌s‌f‌amiliar‌w
                                ‌ ith‌S
                                      ‌ andau’s‌Y
                                                ‌ ouTube‌v‌ ideos‌o
                                                                  ‌ n‌F
                                                                      ‌ orrest‌F
                                                                               ‌ enn’s‌C
                                                                                       ‌ hase‌f‌rom‌o
                                                                                                    ‌ ver‌ ‌

the‌y‌ ears‌w
            ‌ ill‌m
                  ‌ ost‌c‌ ertainly‌r‌ ecognize‌t‌his‌A
                                                      ‌ pple‌d
                                                             ‌ evice‌a
                                                                     ‌ nd‌i‌ts‌l‌eather‌c‌ ase,‌a
                                                                                                ‌ s‌i‌t‌w
                                                                                                        ‌ as‌h
                                                                                                             ‌ is‌o
                                                                                                                  ‌ ne‌
            Case 1:21-cv-00426-JHR Document 9 Filed 06/17/21 Page 2 of 2



and‌o
    ‌ nly‌c‌ omputer‌u
                     ‌ sed‌d
                           ‌ uring‌t‌he‌d
                                        ‌ uration‌o
                                                  ‌ f‌h
                                                      ‌ is‌t‌ime‌i‌n‌t‌he‌C
                                                                          ‌ hase‌(‌ See‌E
                                                                                        ‌ xhibit‌#
                                                                                                 ‌ 1).‌

   P
   ‌ laintiffs‌t‌herefore‌r‌ equest‌t‌hat‌t‌his‌C
                                                ‌ ourt‌e
                                                       ‌ xtend‌t‌he‌c‌ urrent‌d
                                                                              ‌ ue‌d
                                                                                   ‌ ate‌f‌or‌a
                                                                                              ‌ n‌a
                                                                                                  ‌ mended‌‌ ‌

complaint‌o
          ‌ f‌t‌oday,‌J‌ une‌1
                             ‌ 7,‌2
                                  ‌ 021,‌t‌o‌e
                                             ‌ xactly‌‌1
                                                       ‌ 4‌d
                                                           ‌ ays‌f‌rom‌n
                                                                       ‌ ow,‌o
                                                                             ‌ ut‌t‌o‌J‌ une‌3
                                                                                             ‌ 0,‌2
                                                                                                  ‌ 021,‌i‌n‌o
                                                                                                             ‌ rder‌

to‌a
   ‌ llow‌t‌hem‌t‌he‌n
                     ‌ eeded‌t‌ime‌t‌o‌f‌urther‌a
                                                ‌ ttempt‌t‌o‌r‌ ectify‌t‌he‌d
                                                                            ‌ evice‌i‌ssues,‌w
                                                                                             ‌ hich‌a
                                                                                                    ‌ fter‌b
                                                                                                           ‌ oth‌‌

Sandau‌a
       ‌ nd‌K
            ‌ aiser‌l‌osing‌t‌heir‌f‌ather,‌d
                                            ‌ oesn’t‌s‌ eem‌l‌ike‌a
                                                                  ‌ ll‌t‌hat‌b
                                                                             ‌ ig‌o
                                                                                  ‌ f‌a
                                                                                      ‌ n‌i‌ssue‌o
                                                                                                 ‌ verall‌t‌o‌‌ ‌

absolutely‌b
           ‌ e‌a
               ‌ ble‌t‌o‌s‌ uccessfully‌o
                                        ‌ vercome‌i‌t‌i‌n‌t‌ime‌t‌o‌m
                                                                    ‌ eet‌t‌he‌n
                                                                               ‌ ew‌e
                                                                                    ‌ xtended‌d
                                                                                              ‌ eadline.‌ ‌

   I‌‌d
      ‌ eclare‌u
               ‌ nder‌p
                      ‌ enalty‌o
                               ‌ f‌p
                                   ‌ erjury‌u
                                            ‌ nder‌t‌he‌l‌aws‌o
                                                              ‌ f‌t‌he‌S
                                                                       ‌ tate‌o
                                                                              ‌ f‌N
                                                                                  ‌ ew‌M
                                                                                       ‌ exico‌t‌hat‌t‌he‌

foregoing‌i‌s‌t‌rue‌a
                    ‌ nd‌c‌ orrect.‌ ‌

                                                                       R
                                                                       ‌ espectfully‌s‌ ubmitted,‌

                                                                         /‌s/‌K  ‌ yle‌S‌ andau‌‌       J‌ une‌1
                                                                                                               ‌ 7,‌2
                                                                                                                    ‌ 021‌
                                                                           -‌ ---------------------------------------------‌
                                                                           K‌ yle‌S ‌ andau‌ ‌
                                                                           3‌ 518‌F  ‌ remont‌A   ‌ ve‌N
                                                                                                       ‌ ‌#‌ 537‌ ‌
                                                                        S  ‌ eattle,‌W  ‌ ashington‌9     ‌ 8103‌ ‌
                                                                        ‌(206) ‌200-2201
                                                                         ‌kyle84486484@gmail.com
                                                                          ‌Plaintiff,‌p  ‌ ro‌s‌ e

                                                                        /‌s/‌M ‌ ark‌D‌ oty‌ ‌        J‌ une‌1
                                                                                                             ‌ 7,‌2
                                                                                                                  ‌ 021‌
                                                                        -‌ ---------------------------------------------‌
                                                                        M  ‌ ark‌D‌ oty‌ ‌
                                                                          1‌ 104‌E
                                                                                 ‌ ‌C
                                                                                    ‌ herry‌S  ‌ t‌#
                                                                                                   ‌ 220‌ ‌
                                                                          V‌ ermillion,‌S‌ outh‌D  ‌ akota‌5‌ 7069‌ ‌
                                                                          ‌(605) ‌659-3093
                                                                        ‌mark84486484@gmail.com
                                                                         ‌Plaintiff,‌p
                                                                                     ‌ ro‌s‌ e

                                                                        /‌s/‌R  ‌ ebecca‌K    ‌ aiser‌‌ J‌ une‌1‌ 7,‌2
                                                                                                                     ‌ 021‌
                                                                          -‌ ---------------------------------------------‌
                                                                          R‌ ebecca‌K    ‌ aiser‌ ‌
                                                                          3‌ 013‌B  ‌ roadway‌A    ‌ ve‌S
                                                                                                        ‌ te‌8‌ ‌#
                                                                                                                 ‌ 148‌ ‌
                                                                        Y  ‌ ankton,‌S   ‌ outh‌D ‌ akota‌5 ‌ 7078‌ ‌
                                                                          ‌(605) ‌660-5934
                                                                        ‌rebecca84486484@gmail.com
                                                                         ‌Plaintiff,‌p  ‌ ro‌s‌ e
